Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41, 48-49, 52 and 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 9,307,984. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same tissue clip. The current claim set is just broader. 
Claims 41, 48-49, 52 and 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,736,626. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same tissue clip. The current claim set is just broader. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-43 and 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The retaining portion is described as barb, jagged edge or hook (see claim 58). There no Figure disclose a body portion with barb, jagged edge or hook. Only tissue clip with the two arms ends having barb, jagged edge or hook (see Figs. 11A-B, 12A-B and 13A-B).

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.	Claims 41-45, 47-56 and 58-60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bolduc et al. (US 7,087,066 (provided in the IDS)).

3.	Addressing claims 41 and 52, Bolduc discloses a tissue clip for joining tissue, the tissue clip comprising:
a body including at least one elongated body portion having a longitudinal axis, a front, and a back (see Figs. 1A and 12F-G);
at least two tissue grasping arms, each of the at least two tissue grasping arms comprising a first end portion, an elongated straight portion, and a second end portion, wherein the first end portions of the at least two tissue grasping arms are connected to the body, and the second end portion is pointed (see Figs. 1A and 12F-G; two arms at the end, element 198 is pointed); and
one or more retaining portions positioned along the body or the at least two tissue grasping arms, the one or more retaining portions configured to grasp the tissue (see Figs. 1A and 12F-G; the two end portions have retainer),
wherein the at least two tissue grasping arms have (i) a first condition in which the elongated straight portion of each of the at least two tissue grasping arms is disposed away from and behind the back of the body  (see Figs. 1A and 12F-G) and (11) a second condition in which the elongated straight portion of each of the at least two tissue grasping arms is rotated about the body towards the front of the body, such that once deployed in the tissue, the elongated straight portions of the at least two tissue grasping arms are located in front of the body to both grasp and tuck the tissue to be joined, and wherein when the tissue clip is in the second condition, the tissue is tucked into a space between the at least two tissue grasping arms and the front of the body (see Figs. 1A and 12F-G; these are wires that is capable of being bend to the two conditions).
a tissue clip for joining tissue, the tissue clip comprising: a body comprising at least one elongated body portion extending along a plane defining a first region of space and a second region of space (see Figs. 1A and 12F-G);
at least two tissue grasping arms, each of at least two tissue grasping arms comprising a first end portion connected to the elongated body portion, a second end portion that is pointed, and an elongated straight portion connecting the first end portion to the second end portion (see Figs. 1A and 12F-G; two arms at the end, element 198 is pointed); 
one or more retaining portions positioned along the body or the at least two tissue grasping arms, the one or more retaining portions configured to grasp the tissue (see Figs. 1A and 12F-G; the two end portions have retainer),
wherein the at least two tissue grasping arms are deflectable relative to the body from a first condition in which the elongated straight portion of each of the at least two tissue grasping arms is positioned in the first region of space to a second condition in which the elongated straight portion of each of the at least two grasping arms is positioned in the second region of space, wherein when the tissue clip is configured to be deployed in the tissue with the at least two tissue grasping arms in the second condition such that the elongated straight portion of each of the at least two tissue grasping arms grasp and tuck the tissue between the at least two tissue grasping arms and the body (see Figs. 1A and 12F-G; these are wires that is capable of being bend to the two conditions).

4.	Addressing claims 42-45, 47-51, 53-56 and 58-60, Bolduc discloses:
regarding claims 42 and 53, wherein the one or more retaining portions is positioned along the at least one elongated body portion (see Figs. 1A and 12F-G; the hook teeth in Figs. 12A-D and 12F-G; the hook body could be use as retaining portions; the triangle 212 in Fig. 12C is a retainer portion).
regarding claims 43 and 54, wherein the one or more retaining portions comprises one or more teeth to engage the tissue tucked into the space between the at least two tissue grasping arms (see Figs. 1A and 12F-G; the hook teeth in Figs. 12A-D and 12F-G).
regarding claims 44 and 55, wherein the one or more retaining portions is positioned along the at least two tissue grasping arms (see Figs. 1A and 12F-G; the hook teeth in Figs. 12A-D and 12F-G).
regarding claims 45 and 56, wherein the one or more retaining portions comprises at least two retaining portions, and the second end portion of each of the at least two tissue grasping arms comprises a corresponding retaining portion of the at least two retaining portions (see Figs. 1A and 12F-G; the hook teeth in Figs. 12A-D and 12F-G; each teeth is a retaining portion; there are several teeth; examiner interprets the teeth as a retaining portion).
regarding claims 47 and 58, wherein the one or more retaining portions comprises at least one of a barb, a jagged edge, or a hook (see Figs. 1A and 12F-G; the hook teeth in Figs. 12A-D and 12F-G).
regarding claims 48 and 59, wherein the body is a shape chosen from the group consisting of a straight line, a loop, a circle, a triangle, a rectangle, and a tongue (see Figs. 1A and 12F-G).
regarding claims 49 and 60, wherein the tissue clip is made of a single piece of material (see Figs. 1A and 12F-G; only 1 piece bend to different shape).
regarding claim 50, two or more biasing mechanisms connecting the first end portion of each of the at least two tissue grasping arms to the body (see Figs. 1A and 12F-G; the body wire is also biasing mechanism).
regarding claim 51, wherein a material of the tissue clip forms the two or more biasing mechanisms (see Figs. 1A and 12F-G; the body wire material is the biasing mechanisms (see applicant’s specification paragraph [0077])).



Claim Rejections - 35 USC § 103

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 46 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolduc et al. (US 7,087,066 (provided in the IDS)).

7.	Addressing claims 46 and 57, Bolduc does not disclose wherein the one or more retaining portions comprises at least two retaining portions, and the elongated straight portion of each of the at least two tissue grasping arms comprises a corresponding retaining portion of the at least two retaining portions. However, this is a designer choice that only require routine skill in the art (see Figs. 1A and 12F-G; the hook teeth in Figs. 12A-D and 12F-G; Fig. 12C discloses one arm with multiple teeth or retain portions). It is a designer choice that only require routine skill in the art to have both arm with retaining portions that have multiple retaining portions. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793